DETAILED ACTION
This action is in response to the amendment 06/24/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amended Abstract was received on 06/24/2021. The Abstract is acceptable.

Allowable Subject Matter
Claims 6 – 18 is/are allowed.
The following is an examiner's statement of reasons for allowance:
		The primary reason for the indication of the allowability of claim 6 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein, the mode changing switch is configured to increase the bias current of the transistor circuitry when the signal output of the encoder transitions from low to high, and the supply current is configured to increase when the mode changing switch increases the bias current of the transistor circuitry”.
The primary reason for the indication of the allowability of claim 15 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the mode changing switch comprises, a mode switch capacitor, a first end of which is coupled to the decoupling capacitor; a first switch coupled to a second end of the mode switch capacitor and a ground; and a second switch coupled to the second end of the mode switch capacitor and the transistor circuitry, and wherein the first switch is configured to be closed to couple the second end of the mode switch capacitor to the ground and the second switch is configured to be open to decouple the second end of the mode switch capacitor from the transistor circuitry when the signal output from the encoder is low, the decoupling capacitor is configured to be coupled to the mode switch capacitor in parallel when the second end of the mode switch capacitor is coupled to the ground, and the supply current of the current supply when the second end of the mode switch capacitor is coupled to the ground and the decoupling capacitor is configured to be smaller than the supply current of the current supply when the second end of the mode switch capacitor is coupled to a gate of a PMOS transistor of the transistor circuitry to pull down a voltage of the PMOS transistor gate and increase the bias current of the transistor circuitry”.
The primary reason for the indication of the allowability of claim 18 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the external load comprises a transceiver configured to drive an isolation barrier to transmit a signal representing the signal output of the encoder across the isolation barrier”.
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Pub. No. 20110156670 discloses a charge pump in a low dropout regulator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838